Citation Nr: 1758842	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for heart disease, to include cardiomyopathy. 

2. Entitlement to service connection for neuropathy and/or lack of circulation of the right upper extremity, to include as secondary to heart disease.

3. Entitlement to service connection for neuropathy and/or lack of circulation of the left upper extremity, to include as secondary to heart disease.

4. Entitlement to service connection for neuropathy and/or lack of circulation of the right lower extremity, to include as secondary to heart disease.

5. Entitlement to service connection for neuropathy and/or lack of circulation of the left lower extremity, to include as secondary to heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record. 

In October 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his claimed disabilities.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

In the October 2015 remand, the Board requested that a VA medical opinion be obtained from a cardiologist as to whether the Veteran has any ischemic heart disease, to include any atherosclerotic cardiovascular disease and/or coronary artery disease.  As to any heart disease that is not ischemic, an opinion was requested as to whether it had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides and/or an in-service staph sepsis infection.

In April 2016, the Veteran was examined by an internist, as opposed to a cardiologist.  The examiner concluded that the Veteran had nonischemic,
idiopathic cardiomyopathy that did not have its onset during active service and was not related to any exposure to herbicides or staph infection.  As rationale, she stated that there is no proven correlation between nonischemic cardiomyopathy and herbicide exposure.  The examiner did not provide any rationale as to why the Veteran's heart disease was not related to his in-service staph infection; nor was an explanation provided as to why the Veteran's heart disease was nonischemic, as opposed to ischemic.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that "[e]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  Therefore, an additional medical opinion must be obtained on remand.

Finally, as the case is being remanded, the RO should obtain the Veteran's updated VA treatment records and private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2016 forward.

2. Make arrangements to obtain the Veteran's complete treatment records from the Avera Heart Hospital, North Central Heart, to include from David Nagelhout, M.D., dated from February 2016, forward; and from Avera Medical Group Brookings, to include from Kenric Malmberg, M.D., dated from April 2016, forward. 

3. Thereafter, arrange for a cardiologist to review the Veteran's claims file.  The Veteran's entire record must be reviewed by the doctor.  The doctor should provide opinions that respond to the following:

a) Please identify (by diagnosis) all heart disabilities/diseases found to be present, specifically indicating whether the Veteran has any ischemic heart disease.  Of note, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

In providing this opinion, please acknowledge and discuss the following:

* The diagnoses of coronary artery disease with cardiomyopathy in the VA treatment records (i.e., VA treatment record, dated 8/12/13); 

* The private treatment records showing diagnoses and/or findings of non-ischemic cardiomyopathy, dilated cardiomyopathy, idiopathic cardiomyopathy, congestive heart failure, and "congestive heart failure, probably ischemic cardiomyopathy" (see 10/3/07 record from Eric Murunga, M.D., ECHO dated 8/29/08, and 10/27/08 record from Paul Olson, M.D.); 

* The October 8, 2007 cardiac catheterization report and/or angiogram showing non-obstructive coronary plaque, i.e., minimal obstructive coronary artery disease, minimal atherosclerosis; 

* The July 2, 2015 letter from Kenric Malmber, M.D. stating that the Veteran's CHF was both systolic and diastolic in nature and showed regional wall motion abnormalities which suggest ischemic cardiomyopathy; and 

* The August 7, 2015 and September 2, 2015, treatment records from David Nagelhout, M.D., including a nuclear scan showing no evidence of ischemia, as well as all available follow-up records of treatment from this provider.

If it is determined that the Veteran's heart disease is non-ischemic instead of ischemic, please provide an explanation as to why this us so.

b) For any heart disease that it not ischemic, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include (i) exposure to herbicides and/or (ii) an in-service staph sepsis infection. 

c) Please determine whether the Veteran has peripheral neuropathy and/or peripheral vascular disease of his upper and/or lower extremities.  If so, provide an opinion as to: 

(i) whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides; 

(ii) whether it is at least as likely as not (50% or greater probability) that it was caused by any heart disease; and 

(iii) whether it is at least as likely as not (50% or greater probability) that it was aggravated, or permanently worsened, by any heart disease.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner determines that examination of the Veteran is required to provide any of the requested opinions, then the Veteran should be scheduled for appropriate examination(s).

4.  Finally, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




